DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Response to Amendment
The amendment of claim 11 is supported by the specification. The new claim 21-25 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 11-18, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguro et al (US 2014/0342145).
Oguro teaches a composition comprising 70 parts of polyamide A, 30 parts of polyamide B and 100 parts of glass fiber. The polyamide B can be MXD10, the 
Oguro et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Ogura is silent with respect to the property of the composition. However, the  teachings from Ogura have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Response to Arguments
Applicant's arguments and declaration filed 11/10/2021 have been fully considered but they are not persuasive.
In response to applicant's argument and declaration regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) paragraph 9 of declaration discloses the polymerization process of MXD10, the polymerization condition is under high pressure 30 bars (atmospheric air pressure is 1.01 bar) with the present of H2O. One skilled in the art knows a polycondensation reaction is usually carried out under vacuum to remove H2O which is a side product from the reaction, the removal of H2O will increase the reaction rate thus the final molecular weight of polymer. Applicant provides the intrinsic viscosity 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763